Latimer, Judge
(concurring in the result) :
I concur in the result.
While I agree generally with the concepts advanced by my associates, certain facets of this case impel a brief recitation of my views.
This offense may be committed with or without bodily contact. See United States v Brown, 8 USCMA 454, 13 CMR 10. In the case at bar, the specification under which the accused was convicted charged him with taking indecent liberties by fondling a female under sixteen years of age. The proof adduced to support the admission of the confession was circumstantial, and it was sufficient to show the commission of indecent liberties even though it is debatable whether it established the fashion of indecency with particularity. However, for purposes of corpus delicti, the evidence need only show that the offense was probably committed, and at that early stage in the course of the trial, testimony showing the precise manner in which the crime was perpetrated is not required. Here, all of the essential elements of the substantive crime were supported by competent testimony before the confession was admitted, and hence it was properly allowed in evidence. If there was doubt about the details, it was removed by the confession.